Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered April 26, 1990, convicting him of criminal mischief in the fourth degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence at trial was legally insufficient to establish his guilt of the crimes charged beyond a reasonable doubt is partly unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, his contention lacks merit. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenges to the prosecutor’s summation, also, are largely unpreserved for appellate review. In any event, upon consideration of the record as a whole (see, People v D’Alessandro, 184 AD2d 114), we conclude that the prosecutor’s summation did not deny the defendant his fundamental right to a fair trial. The prosecutor’s remarks constituted an appropriate response to the defense counsel’s summation and fair comment on the evidence (see, People v Galloway, 54 NY2d *531396; People v Ashwal, 39 NY2d 105; People v Ceus, 207 AD2d 905; People v Pruna, 177 AD2d 519).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Santucci, Friedmann and McGinity, JJ., concur.